Citation Nr: 0607262	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a urinary tract 
infection.

4.  Entitlement to service connection for a gastrointestinal 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with L5 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
May 1997.

This case was last before the Board of Veterans' Appeals 
("Board") in September 2003, on appeal from a decision of 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  The issues 
currently on appeal were remanded for compliance with the 
duty to assist provisions of the Veterans' Claims Assistance 
Act ("VCAA").  A December 2005 rating decision by the 
Appeals Management Center ("AMC") continued the denial of 
the claims.  

The issue of entitlement to an increased evaluation for low 
back pain with L5 radiculopathy, currently evaluated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC..


FINDINGS OF FACT

1.  Pelvic inflammatory disease was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.

2.  A left knee disability was not incurred in or aggravated 
as a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

3.  A urinary tract infection was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.

4.  A gastrointestinal disability was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for pelvic inflammatory disease are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2005).

3.  The criteria for the establishment of service connection 
for a urinary tract infection are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for a gastrointestinal disability are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

A rating decision dated August 1997 initially denied claims 
for service connection for pelvic inflammatory disease, a 
left knee disability, a urinary tract infection, and 
gastrointestinal disability.  The rating decision also 
granted service connection for low back pain with L5 
radiculopathy, evaluated as 10 percent disabling.  The 
veteran filed a timely Notice of Disagreement ("NOD") and a 
Statement of the Case ("SOC") was issued in December 1997.  
After receiving the veteran's Appeal to the Board ("Form 
9"), the RO ordered several VA medical examinations for the 
veteran.  Following the completion of those medical exams, 
the RO readjudicated the claims in May 2000 continuing its 
previous decisions on the claims.  The VCAA's passage 
required the readjudication of the claims again in compliance 
with its provisions.  In October 2002, the veteran was sent a 
letter notifying her of the VCAA and its provisions again and 
scheduled her for additional VA examinations.  Following the 
notice and completion of the ordered VA exams, her claims 
were again adjudicated February 2003 with the same results as 
earlier adjudications.  In June 2003, the RO sent another 
letter to the veteran informing her of evidence required to 
support her claims.  The appeal was reviewed and remanded by 
the Board in September 2003.  The current appeal before the 
Board is a result of post-Board remand adjudication of 
veteran's claims.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the veteran in October 2002, June 2003, March 
2004, October 2004 and June 2005.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decisions on appeal, the February 2003 and 
December 2005 Supplemental Statements of the Case 
("SSOCs"), the veteran was provided with specific 
information as to why these particular claims were being 
denied and/or assigned a particular rating, and of the 
evidence that was lacking.  With respect to element (4), she 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2003 and December 2005 SSOCs.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There is no report from the veteran, or suggestion from the 
record, that she has any evidence in her possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
all service medical records ("SMRs") from 1992 to 1997 and 
requested that the veteran either submit her available VA 
medical center ("VAMC") treatment records and private 
medical records or authorize VA to obtain those records on 
her behalf.  The veteran identified facilities where she had 
been treated and treatment records were obtained from:  Dr. 
J.A., D.C., Dr. B.L., D.C. (Comprehensive Physicians Group) 
and Stand-Up MRI of Orlando (April 2004).  The veteran also 
identified treatment from a Dr. G. at the Neuromuscular 
Therapeutic Clinic; however, in January 2005, she submitted a 
letter to VA stating that those records were not available 
and to continue with her appeal.  VA also obtained Orlando, 
Florida VA Outpatient Clinic treatment records from July 1997 
to July 1998 and August 2001 to September 2002; and VAMC 
Tampa treatment records from September 2002 to November 2005.  

Furthermore, pursuant to the Board's September 2003 Remand 
instructions, the AMC sent a letter to the veteran in March 
2004 requesting she submit the complete facility name and 
address for the private facility (a Hospital in Altamonte 
Springs, Florida) where she had previously reported emergency 
treatment in 2002 for a genitourinary disorder.  The veteran 
did not provide the requested information; however, in May 
2004, she sent in an "Authorization and Consent to Release 
Information to VA" for Dr. J.A., D.A. and Dr. G. at the 
Neuromuscular Therapeutic Clinic and the Standup MRI Clinic. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  VA Compensation and Pension 
Exams ("VA exams") were provided to the veteran at the 
Tampa VAMC in August 1998, September 1998, and June 2005 and 
at the Orlando Outpatient Treatment Clinic in December 2002.  
The June 2005 VA exams were scheduled and provided in direct 
compliance with the Board's September 2003 Remand 
instructions.  Further examinations or opinions are not 
needed on these claims because sufficient evidence is of 
record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Given the 
development undertaken by the RO and the fact that the 
veteran has not identified any further evidence to support 
her claims, the Board finds that the record is ready for 
appellate review.





Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

Pelvic inflammatory disease

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of pelvic 
inflammatory disease ("PID") within VA's operating statutes 
and regulations, nor has she submitted competent evidence of 
such a disorder, linked by competent evidence to her military 
service.  See 38 C.F.R. § 3.385 (2005).  

Service medical records show one diagnosis of "mild PID" in 
July 1993.  A separation examination shows no indication of 
PID or PID-related symptoms.  Post-service private and VAMC 
treatment records are also negative for complaint, symptoms 
or diagnosis of PID.  A June 2005 VA examination revealed no 
current diagnosis of PID.

In sum, because there is no competent evidence of current 
PID, the Board would need to resort to speculation to find 
that the veteran is disabled, and such does not trigger the 
benefit-of-the-doubt doctrine.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for PID.

Left Knee Disability 

The evidence in this case does not show that the veteran has 
a current left knee condition.  Service medical records are 
completely negative of any complaint, diagnosis or treatment 
of left knee pain or injury in-service.  Nonetheless, the 
veteran alleges that she has had continuous symptoms since 
service, and she is competent to state that she experienced 
such symptoms as pain.  However, if service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  There is no such evidence here.  Expert 
medical evidence is necessary to establish the etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, her statements concerning the 
etiology of her disability are insufficient to demonstrate 
the in-service incurrence of those disabilities.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Most importantly, as stated above, it is well-settled that 
the law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer, 3 Vet. App. 
223; Rabideau, 2 Vet. App. 141.

The veteran has no current diagnosis of a left knee 
disability, within VA's operating statutes and regulations, 
nor has she submitted competent evidence of such a disorder, 
linked by competent evidence to her military service.  See 38 
C.F.R. § 3.385 (2005).  A July 2005 VA examination revealed 
the veteran has full extension, 125 degrees of flexion both 
actively and passively repetitively.  The examiner reported 
that there is no knee effusion.  She has slight tenderness on 
the anterolateral aspect of her leg approximately 7.0 to 8.0 
cm distal to the joint line.  She does not have any 
mediolateral joint line tenderness.  The veteran's knee is 
stable to varus and valgus stress at full extension and at 30 
degrees of flexion.  She has negative Lachman's and 
McMurray's test.  X-rays of the veteran's knee demonstrated 
very mild degenerative changes consistent with the veteran's 
chronologic age which the examiner described as not 
significant.  A radiology report indicated tiny spur projects 
from the posterior margin of the patella; however, there is 
no evidence of fractures or dislocations and no evidence of 
fluid within the joint space.  The examiner specifically 
concluded that the patient has no disability with her left 
knee at this time.

In sum, because there is no competent evidence of a current 
left knee disability, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  Again, 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman, 3 Vet. 
App. at 230; Obert, 5 Vet. App. at 33.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a left knee disability.  In 
reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Urinary Tract Infection

There is no valid claim presented because the veteran has no 
current diagnosis of a urinary tract infection ("UTI") or 
residuals from such within VA's operating statutes and 
regulations, nor has she submitted competent evidence of such 
a disorder or residuals, linked by competent evidence to her 
military service.  See 38 C.F.R. § 3.385 (2005); See Brammer, 
3 Vet. App. 223; Rabideau, 2 Vet. App. 141.  

The veteran claims she had two to three UTIs per year while 
in service.  However, service medical records only show the 
veteran was treated in May 1992 for an in-service UTI.  This 
condition was acute and transitory and apparently resolved 
with no further treatment or complaints.  The service medical 
records do not show further evidence of a disability 
associated with the veteran's urinary tract.  Her Medical 
Examination Board ("MEB") examination is negative for 
diagnosis or complaint of a urinary tract infection or 
disorder.  Post-service private and VAMC treatment reports 
are negative for UTIs.  During an August 1998 VA examination, 
the veteran was diagnosed as having a lower urinary tract 
infection.  A September 1998 IVP showed no abnormal findings.  
During a June 2005 examination, she was examined for a UTI; 
however, the examining physician found no current UTI 
disability or residuals from a UTI.  

The only evidence to the effect that the veteran has had 
continuous UTIs, both during service and after, is from the 
veteran herself.  However, it is now well-established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters.  See 38 C.F.R. § 
3.159 (a)(1) (2005) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative evidence).

In sum, because there is no competent evidence of a current 
UTI or medical evidence of a chronic UTI disorder linked with 
her military service, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2005).  Accordingly, the preponderance of the evidence is 
against the claim for service connection for a UTI.

Gastrointestinal Disability

Throughout service, the veteran's SMRs show treatment for 
lower abdominal pain and diarrhea, and two diagnoses of 
gastroenteritis in May 1995 and April 1996.  However, her 
January 1997 MEB is negative for complaint or diagnosis of a 
gastrointestinal disability.  

During a 1998 VA medical examination, the veteran complained 
of having diarrhea two to three days a week and two to three 
bowel movements per day.  She also complained of diffused 
abdominal pains, bloating and intestinal cramps.  She was 
diagnosed as having irritable bowel syndrome with diarrhea. 

The veteran told the June 2005 VA examiner that she 
associates her cramps with milk products and that since she 
has decreased her intake of milk products, the cramps have 
stopped and that she has no more trouble with diarrhea.  The 
examiner stated that the veteran does not have any current 
gastrointestinal disabilities including gastroenteritis 
and/or irritable bowel syndrome.

Again, to be considered for service connection, a claimant 
must have a current disability.  In Brammer, 3 Vet. App. 223, 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau, 2 Vet. App. 141, 143; Gilpin, 155 F.3d 1353 
(service connection may not be granted unless a current 
disability exists).  In other words, treatment for a 
condition during service is not enough upon which to grant 
service connection; there must currently be some residual of 
that condition.  In this case, there is no medical evidence 
of record that contains an opinion that the veteran currently 
has a gastrointestinal disability that is or was related to 
or caused by her military service or the abdominal pain and 
gastroenteritis diagnosed in-service.

Therefore, service connection for gastroenteritis is properly 
denied.  The Board concludes that the preponderance of the 
evidence shows the in-service episodes of gastrointestinal 
pain was resolved with treatment and no current disability or 
disorder exists as a result.  In reaching this decision, the 
Board has considered the "benefit-of-the-doubt doctrine"; 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Gilbert, 1 Vet. App. 
at 49.


ORDER

Service connection for pelvic inflammatory disease is denied.

Service connection for a left knee disability is denied.

Service connection for a urinary tract infection is denied.

Service connection for a gastrointestinal disability is 
denied.


REMAND

During the pendency of this appeal the applicable rating 
criteria for the veteran's lumbar spine disability have been 
amended.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for evaluating general diseases and injuries of 
the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
last AOJ adjudication of this matter occurred on December 15, 
2005 and did not include a consideration of the revised 
rating criteria in evaluating the veteran's service-connected 
lumbar spine disability.

Additionally, the veteran has not received notice of the 
changes to the general rating formula for diseases and 
injuries of the spine which became effective as of September 
26, 2003.  Before the Board can adjudicate this issue, the 
veteran must be notified of the revised regulations.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the RO via 
the AMC for the following action:

AMC should apprise the veteran of the 
changes to the general rating formula for 
diseases and injuries of the spine which 
became effective as of September 26, 2003.  
After a reasonable time, the AMC should 
review the evidence of record, including any 
additional evidence obtained, and 
readjudicate the veteran's claim for an 
increased rating for his service-connected 
lumbar spine disability taking into account 
the new regulations for the applicable time 
period.  If the claim remains denied, the 
AMC should provide the veteran with an SSOC 
which includes the revised spine 
regulations.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


